Citation Nr: 0818342	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-17 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to a service-connected 
disability.

2.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected disability.

3.  Entitlement to a disability evaluation in excess of 30 
percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to March 
1989, May 1993 to June 1998, and from January 2003 to 
December 2003.  He also had a period of active duty for 
training from August 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The issue of service connection for CAD was originally 
characterized by the RO as CAD with hypertension.  The Board 
finds that hypertension should be listed as a separate issue 
for possible service connection, to include as secondary to a 
service-connected disability.  The veteran listed it as a 
separate issue when he submitted his claim and he continued 
to list it as a separate issue with his substantive appeal in 
May 2006.  

The veteran submitted his claim in this case in August 2004.  
The RO issued a rating decision in February 2005 that 
addressed service connection for muscle spasms with 
degenerative disc disease (DDD) of the lumbar spine, a right 
ankle condition and pes planus in addition to the issues on 
appeal.  He was granted service connection for a lumbar spine 
disability but denied service connection for the right ankle 
and pes planus disorders.  The veteran submitted his notice 
of disagreement (NOD) in regard to the issues on appeal, and 
as to the disability evaluation for the lumbar spine, and the 
denial of service connection for the right ankle and pes 
planus disorders.  

He was issued a statement of the case (SOC) in May 2006.  The 
SOC addressed the two, now three, issues on appeal, as well 
as the other three issues discussed.  The veteran's 
substantive appeal was received in May 2006.  He limited his 
appeal to the issues of CAD, hypertension, and GERD.  He did 
not appeal the disability evaluation for his lumbar spine 
disability or the denial of service connection for a right 
ankle disorder or pes planus.  Accordingly, the Board will 
limit its appellate review to the three issues identified as 
being on appeal.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's service treatment records (STRs) for his first 
period of active duty, April 1983 to March 1989, do not 
reflect treatment for, or a diagnosis of, hypertension.  The 
records do show a number of elevated blood pressure readings 
beginning in 1984.  Most of the entries are associated with 
treatment/evaluation for migraine headaches.  The first entry 
of elevated blood pressure was recorded in August 1984.  The 
veteran had a reading of 175/90 at the time.  He was being 
seen for a toothache.  The STRs do show that the veteran was 
initially prescribed Atenolol in January 1989.  He was later 
prescribed Inderal in 1989 as well.  Both medications are 
commonly used to treat hypertension but this was not reported 
in the records and it is not clear why he was prescribed the 
medications.  The veteran's March 1989 separation physical 
examination was negative for a diagnosis of hypertension and 
the veteran's blood pressure was recorded as 126/78.

There was one reference in the STRs to an evaluation for 
chest pain in February 1989.  The veteran said he had a 
family history of atherosclerotic coronary artery disease 
(ASCAD).  The entry said there were no changes on the 
veteran's electrocardiogram (EKG).  

The veteran served a period of active duty for training from 
August 1990 to August 1991.  He was evaluated for complaints 
of shortness of breath in September 1990.  The several STR 
entries from that time do not show elevated blood pressure 
readings as during the 1983 to 1989 period.

The veteran served another period of active duty from May 
1993 to June 1998.  STRs from that period show that the 
veteran was seen on a cardiology consult for complaints of 
chest pain in October 1993.  He had a further evaluation for 
complaints of chest pain in November 1993.  He had a 
catheterization of the left heart in December 1993.  The 
records associated with the catheterization are not 
associated with the claims folder.  They should be requested 
on remand.

Later clinical entries denote treatment for a number of 
incidents related to sports but do not make any reference to 
his cardiac status or hypertension.  The veteran was referred 
for a three day blood pressure check in August 1997 and April 
1998; however, the results of those checks are not of record.  
The clinical entries did not contain a diagnosis of 
hypertension despite a number of elevated blood pressure 
readings.  The STRs did not include either an entry or 
separation physical examination.  

Additional STRs include an Army Reserve physical examination, 
dated in August 2001.  The veteran is noted to have a past 
medical history of hypertension and palpitations.  He is 
listed as on medication for his hypertension.  The date of 
initial diagnosis of hypertension is not recorded.  Further, 
the source of treatment for the hypertension is not 
identified.

Private treatment records from R. L. Lindsey, Jr., M.D., show 
that he evaluated the veteran in the emergency room of 
Memorial Hospital of Colorado Springs, Colorado, in December 
2001.  Dr. Lindsey wrote several letters to S. O'Donnell, 
M.D., beginning in January 2002, apprising Dr. O'Donnell of 
the veteran's coronary health status.  Dr. Lindsey later 
performed two heart catheterizations on the veteran in 2002.  
The letters imply that Dr. O'Donnell provided treatment to 
the veteran prior to 2002.  The basis for this treatment is 
not known.  The veteran has not provided a release for those 
records or submitted them himself.  An attempt to obtain the 
records should be made.  

The veteran served a final period of active duty from January 
2003 to December 2003.  He underwent medical evaluation board 
(MEB) proceedings in June 2003.  The MEB noted that the 
veteran had a history of hypertension and that he reported 
being placed on Inderal in 1989, a fact confirmed by the 
earlier STRs.  It was also noted that he had an earlier heart 
catheterization at Walter Reed Army Medical Center (WRAMC) in 
1994.  Finally, the veteran was noted to have been seen in 
the emergency room at Memorial Hospital for complaints of 
fatigue and chest pain in December 2001.  He had an abnormal 
dobutamine stress echocardiogram at that time.  This lead to 
the first heart catheterization by Dr. Lindsey in February 
2002.  

The MEB and letters from Dr. Lindsey both point to treatment 
at Memorial Hospital in December 2001.  The records for that 
treatment must be requested.  

The veteran testified that he believed there were additional 
outstanding medical records pertinent to his claim.  He 
listed WRAMC, and Evans Army Community Hospital as two 
military sources.  The Board notes that the veteran may have 
received treatment at least one military facility in his 
status a military dependent.  Any search for records should 
be inclusive of his status as active duty, reservist, and 
dependent to ensure available records are not overlooked.

He also testified that he received treatment for his CAD, 
hypertension, and GERD from VA.  He said he began receiving 
treatment from VA in 1998.  The only VA treatment records 
currently associated with the claims folder are dated from 
September 2005.  The necessary action should be taken to 
obtain all relevant medical records.  

The RO denied the veteran's claim for service connection for 
hypertension in February 2005.  The rating decision 
acknowledged that there were clinical entries of his having 
elevated blood pressure readings during service.  However, 
the RO noted that the elevated readings were found in 
conjunction with treatment for the veteran's service-
connected migraine headaches.  The RO further noted that 
migraine headaches were known to elevate blood pressure.  

The conclusion expressed by the RO raises the question of 
possible service connection for hypertension on a secondary 
basis.  Moreover, the question of secondary service 
connection is inextricably intertwined with the issue of 
direct service connection and must be adjudicated on remand.

The RO wrote to the veteran to provide the notice required 
under the Veterans Claims Assistance Act of 2000 (VCAA) in 
September 2004.  However, the letter addressed only direct 
service connection.  As such additional notice must be 
provided to the veteran on remand that addresses the question 
of service connection on a secondary basis for both the 
veteran's CAD and hypertension.  

The veteran is also seeking a higher initial disability 
evaluation for his service-connected GERD.  He was granted 
service connection for the disorder in February 2005.  He was 
assigned a 10 percent disability evaluation at that time.  
The disability evaluation was increased to 30 percent in May 
2006, effective from December 2003.

The veteran was evaluated for his GERD in October 2004.  That 
is the only VA examination of record for the disability.  A 
new examination is required to provide a current assessment 
of his disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue the veteran a new 
notice letter in regard to his service 
connection claim that provides notice on 
how to establish service connection on a 
secondary basis. 

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  This would include Dr. O'Donnell 
and Memorial Hospital for at least 2001.  
The RO should attempt to obtain and 
associate with the claims folder any 
medical records identified by the veteran 
that are not already of record.  

The RO should obtain all outstanding STRs 
for the veteran, especially those from 
WRAMC for his period of service from 1993 
to 1998.  In regard to any military 
treatment records, the veteran should be 
asked to identify his status at the time 
of treatment, i.e., active duty, 
reservist, or military dependent.  The 
designation may make a difference on any 
records search by the records source.  

3.  Upon completion of the above, the 
veteran should be afforded a VA 
examination.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review as 
part of the examination process.  The 
examiner is requested to: 1) determine 
when they believe the veteran's CAD and 
hypertension were first manifested based 
on the evidence of record; and 2) offer 
an opinion as to whether there is at 
least a 50 percent probability or greater 
that the veteran's CAD and/or 
hypertension is related to his military 
service (the four separate periods 
noted).  

If the examiner determines that the 
veteran's CAD and/or hypertension is not 
directly related to his military service, 
the examiner is requested to provide a 
second opinion as to whether the 
veteran's service-connected migraines 
caused the veteran's CAD and/or 
hypertension, or have aggravated either 
disorder.  

Finally, if, and only if, the examiner 
determines that neither the veteran's CAD 
nor hypertension is related to any period 
of military service, and that the CAD and 
hypertension were not caused or 
aggravated by the veteran's migraine 
headaches, it must be presumed that the 
disorders had an etiology during a time 
between the veteran's active duty 
periods.  As such the disorders would be 
considered to pre-exist a later period of 
active duty.  Thus the question of 
whether the disorders were permanently 
aggravated by a period of active duty 
must be addressed.  Accordingly, the 
examiner is requested to provide an 
opinion as to whether either disorder was 
permanently aggravated by a period of 
active duty.

A complete rationale for all opinions 
expressed must be provided.

4.  The veteran should be afforded a VA 
examination to assess the status of his 
service-connected GERD.  

5.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran, and his 
representative, should be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


